UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6047


MARCO STRICKLAND,

                     Petitioner - Appellant,

              v.

J.C. HOLLAND, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-hc-02092-D)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marco Strickland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marco Strickland, a federal prisoner, appeals the district court’s order dismissing

his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible

error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons

stated by the district court. Strickland v. Holland, No. 5:17-hc-02092-D (E.D.N.C. Dec.

29, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                             AFFIRMED




                                            2